DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/CN2020/096218 filed 06/15/2020, which claims benefit of the Chinese Application No. CN201910693285.4, filed 07/30/2019, has been received and acknowledged. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jie Yang on 03/08/2021
Please amend Claim 1, line 18 as the following: “… a tooth space of the gear workpiece; and…”
Please amend Claim 1, line 29 as the following: “…; the amplitude 
Please amend Claim 1, line 41 as the following: “…the force-application 
Please amend Claim 4, line 11 as the following: “…the 
Please amend the Specification, Page 9, lines 24-25 as the following: “…and the rolling tool head .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant claims are directed toward a portable multi-azimuth ultrasonic-assisted vibration rolling device as described within Claims 1-7. The closest prior art includes the following:
Niaxian (CN-106363344-A, cited by applicant)
Niaxian teaches an ultrasonic processing device suitable for complex surfaces. Niaxian teaches an ultrasonic unit including an ultrasonic generator (paragraph [0012]). Niaxian teaches a transducer (paragraph [0013]). Niaxian teaches a pneumatic cooling unit including a cooling-gas circulating device (paragraph [0024]). However, Niaxian does not teach a ball socket being provided at the lower end of the rolling tool head but instead teaches a non-rolling head of which possesses squared (e.g., 90°C) sides (Figure 1 of the Original Document). Further, Niaxian does not teach the remaining structural limitations within the instant claims. 
Feng (CN-109182698-A, cited by applicant)

Guo (CN-105127668-B, cited by applicant)
Guo teaches an ultrasonic multi-directional rolling unit including an ultrasonic generator (paragraph [0009]). Guo teaches an amplitude transformer assembly including a transducer (paragraph [0009]). However, Guo does not teach the remaining structural limitations within the instant claims. 
Reeb (U.S. 2020/0216924)
Reeb teaches a method and device for work-hardening a crankshaft (abstract). Reeb does not explicitly teach an ultrasonic rolling tool but does teach a tool that possess vibrating frequencies between 0.5 Hz and 30 Hz (paragraphs [0150]-[0151]). Reeb teaches hydraulic actuation of the rolling tool (paragraph [0246]). However, Reeb does not teach the remaining structural limitations within the instant claims.
None of these references alone, or in combination teach the entirety of Claim 1, and furthermore, 2-7, nor provide a rationale for why one of ordinary skill would otherwise arrive to the claimed device and application method. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735